Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 3/29/2022 is acknowledged. Claims 1-24 are currently pending. Claims 15-20 and 22-24 have been withdrawn. Claim 1 has been amended. Accordingly, claims 1-14 and 21 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 

Maintained Claim Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lehay et al. (WO 2015/091898 A1; Jun. 25, 2015) in view of Faassen et al. (US 8,658,687; Feb. 25, 2014).
Lehay throughout the reference teaches a composition comprising isoxazoline compound and the use of the composition to treat or prevent parasite infestation of animals (Abstract). Particularly, Lehay teaches a pharmaceutical composition comprising an isoxazoline compound of formula I and a pharmaceutically acceptable carrier (Claim 1). It teaches the isoxazoline compound is fluralaner in the amount of between 1.5mg/ml and 100 mg/ml (Claims 2 and 3). The amount of fluralener taught by Lehay equates to 0.15% to 10% w/v, which overlaps the amounts recited in instant claims 6 and 8. The reference discloses that the composition according to the invention can be in the form of a suspension (Page 19, lines 27-29). Lehay also teaches that the composition can be a parenteral composition which is administered parenterally, such as via intramuscular injection (Page 19, lines 6-11). Further, the reference teaches that the composition can be diluted with water (Page 19, lines 18-21), which reads on the claimed recitation wherein the composition is to be reconstituted with a vehicle. 
The teachings of Lehay have been set forth above.
Lehay does not expressly teach the particle size distribution as recited in the instant claims. However, this deficiency is cured by Faassen.
Faassen teaches injectable formulations comprising asenapine hemipamoate suspended particles (Title, Abstract). Faassen discloses that in injectable formulations medicament comprising a particle suspension, particle size distribution of suspended active affects the release of drug. It teaches it is known in the art that an active drug in suspensions made with particles having a smaller mean particle size provide higher Cmax in a shorter time than those suspension prepared from particle fractions having a larger mean particle size. (see: col. 2, lines 70 to col. 3, lines 1-7). The reference discloses particle fractions yielding, small d50 values (e.g. 0.25 microns) or which have a large "fines" content (10 vol % or greater of particles with less than 1 micron particle size (e.g., 1.5 micron) tend to exhibit a "bursting effect" (also termed a "Burst Release"). (see: col. 16, lines 51-57). The reference in table II discloses the d10, d50 and d90 particle size distribution in microns. It states it is preferred to remove both particles smaller than 0.3 microns and particles larger than 200 microns (col. 4, lines 42-46). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Lehay to incorporate the teachings of Faassen to manipulate the particle size distribution to determine the optimal particle size based on the release of active desired. One would have been motivated to do so because based on the teachings of Faassen, it was known in the art that particle size distribution affects the release of the drug and that smaller particle size leads to burst release whereas larger particle size needs to be chosen if a long lasting effect is desired. Thus, it would have been obvious to one skilled in the art to manipulate the particle size distribution of the isoxazoline compound taught by Lehay to determine the optimal particle size for the desired release. One skilled in the art would have had a reasonable expectation of success because both Lehay and Faassen disclose injectable suspension formulatons.  
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-6, 7, 8-9, 10-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lehay et al. (WO 2015/091898 A1; Jun. 25, 2015) in view of Faassen et al. (US 8,658,687; Feb. 25, 2014) as applied to claims 1-6, 8-9 and 21 above and further in view of Cady et al. (US 2016/0256442A1; Sep. 8, 2016) (Cited in IDS filed 8/13/2020). 
The teachings of Lehay and Faassen have been set forth above. 
Lehay and Faassen do not expressly teach wherein the isoxazoline compound is present in an amount between about 25% to about 35%. Lehay and Faassen also do not expressly teach the composition further comprises another parasiticide compound which is moxidectin. However, these deficiencies are cured by Cady.
Cady throughout the reference teaches long acting injectable formulations for combating parasites in animals, comprising at least one isoxazoline active agent (Abstract). Particularly, Cady discloses fluralaner as the isoxazoline compound (claim 10). It also teaches the composition comprising about 15% to about 40% of an isoxazoline compound (Para 0240) which overlaps the amount recited in instant claim 7. Cady teaches the composition further comprises moxidectin as an additional active ingredient (claim 24-26).    
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Lehay to incorporate the teachings of Cady and include an amount of fluralaner taught by Cady in the composition of Lehay. One would have been motivated to do so because both Lehay and Cady teach formulations for combating parasites in animals, comprising isoxazoline active agent and Cady teaches that the instantly claimed amount of about 25% to about 35% of fluralaner was known for combating parasites in animals. Further, it would have been obvious to one skilled in the art to manipulate the amount to determine the optimal amount needed for combating parasites during routine optimization. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Lehay to incorporate the teachings of Cady and further include moxidectin as an additional active ingredient as taught by Cady into the composition of Lehay. One would have been motivated to do so because both Lehay and Cady teach formulations for combating parasites in animals, comprising isoxazoline active agent and Cady teaches further adding moxidectin for combating parasites in animals. As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-6, 7, 8-9, 10-13, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lehay et al. (WO 2015/091898 A1; Jun. 25, 2015) in view of Faassen et al. (US 8,658,687; Feb. 25, 2014) and Cady et al. (US 2016/0256442A1; Sep. 8, 2016) (Cited in IDS filed 8/13/2020) as applied to claims 1-6, 7, 8-9, 10-13 and 21 above and further in view of Wang et al. (WO 2008/030385 A2; Mar. 13, 2008). 
The teachings of Lehay, Faassen and Cady have been set forth above. 
The above cited references do not teach wherein moxidectin is present in an amount between about 0.1% to about 1% as recited in instant claim 14. However, this deficiency is cured by Wang.
Wang teaches formulations for the control of parasites in animals (Abstract). It teaches the formulation comprises moxidectin in an amount of about 0.05% to about 10% which overlaps the amount recited in the instant claims. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above cited references to incorporate the teachings of Wang and include an amount of moxidectin taught by Wang in the composition of Lehay. One would have been motivated to do so because Lehay, Cady and Wang teach formulations for combating and controlling parasites in animals and Wang teaches that the instantly claimed amount of moxidectin was known to be used in formulations for combating parasites in animals. Further, it would have been obvious to one skilled in the art to manipulate the amount to determine the optimal amount needed for combating parasites during routine optimization. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05.
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed, 3/29/2022, with respect to the 103 rejections have been fully considered but they are not persuasive.
Applicant argued  that Faassen refers to a different technical problem, that is to increase patient compliance with a depot injection. In Faassen, it is mentioned that the particles have a D50 value of 3.5 microns to 28 microns (claim 6) but it is also disclosed that the release rate is not particle size dependent (see column 16, lines 9-13).
In response, firstly it is argued that the instant claims are directed to an injectable pharmaceutical composition and as discussed in the 103 rejections above, both Lehay and Faassen teach injectable compositions. Thus, even though the prior art may be directed to a different technical problem than the instant invention, the instant claims recite and are directed to an injectable pharmaceutical composition and the prior art composition has to be capable of being injectable to read on the claims. As discussed supra, both Lehay and Faassen teach composition which are clearly capable of being an injectable and thus applicant’s argument that Faassen refers to a different technical problem is not persuasive.     	
Further, as discussed supra, Faassen teaches it is known in the art that an active drug in suspensions made with particles having a smaller mean particle size provide higher Cmax in a shorter time than those suspension prepared from particle fractions having a larger mean particle size. (see: col. 2, lines 70 to col. 3, lines 1-7). The reference discloses particle fractions yielding, small d50 values (e.g. 0.25 microns) or which have a large "fines" content (10 vol % or greater of particles with less than 1 micron particle size (e.g., 1.5 micron) tend to exhibit a "bursting effect" (also termed a "Burst Release"). (see: col. 16, lines 51-57). The reference in table II discloses the d10, d50 and d90 particle size distribution in microns. It states it is preferred to remove both particles smaller than 0.3 microns and particles larger than 200 microns (col. 4, lines 42-46). Thus, Faassen does suggest that particle size of the active drug ingredient does have an effect on the release rate of the active drug ingredient.
Applicant further argued Faassen refers to asenapine as the active compound which possesses a structure totally different from that of the isoxazoline compound mentioned in the instant invention.
In response, while Faassen refers to asenapine as the active compound, the reference is utilized because it teaches it was known in the art that particle size distribution affects the release of the drug. Thus, it would have been obvious to one skilled in the art to manipulate the particle size distribution of the isoxazoline compound taught by Lehay to determine the optimal particle size for the desired release. Based on the teachings of Faassen, the skilled artisan would have manipulated the particle size distribution of isooxazoline compound based on whether a burst release effect was desired or whether extended release effect was desired, because Faassen suggests that release rates of the drugs are affected by the particle size of the drug.   
Applicant also argued that the present invention exhibits minimal irritation at the injection site and that in Faassen there is no mention of irritation within the technical problem addressed. It was argued that the reference to the particle size in Faassen is referred to maintaining safe plasma levels of the active, but not to solve the problem of irritation generated at the injection site, which is the technical problem addressed by the present invention. 
In response, firstly the instant claims do not recite any limitation which requires the composition to exhibit minimal skin irritation. As discussed supra, the instant claims are directed to an injectable pharmaceutical composition and as discussed in the 103 rejections above, both Lehay and Faassen teach injectable compositions. Thus, even though the prior art may be directed to a different technical problem than the instant invention, the instant claims recite and are directed to an injectable pharmaceutical composition and the prior art composition has to be capable of being injectable to read on the claims. As discussed supra, both Lehay and Faassen teach composition which are clearly capable of being an injectable and thus applicant’s argument that Faassen refers to a different technical problem is not persuasive. 
Applicant further argued that none of Cady or Wang references provide any direction to choose a suspension as injectable formulation, disclose the particle size claimed or mention any issues with injection site irritation. 
In response, as discussed supra, Lehay discloses that the composition according to the invention can be in the form of a suspension (Page 19, lines 27-29). Lehay also teaches that the composition can be a parenteral composition which is administered parenterally, such as via intramuscular injection (Page 19, lines 6-11). Applicant’s arguments regarding particle size and injection site irritation have also been addressed above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         
/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616